Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on February 20, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patents 10,721,518 and 11,006,170 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Scott Griggs on 10 February 2022.

The application has been amended as follows: 
Claim 1 - A set-top box comprising: 
a housing securing a signal input, a signal output, a processor, memory, storage, and a wireless transceiver therein; 
a busing architecture communicatively interconnecting the signal input, the signal output, the processor, the memory, the storage, and the wireless transceiver therein; 
the signal input configured to receive a source signal from an external source; 
the signal output configured to forward a fully tuned signal to a display; and 
the memory accessible to the processor, the memory including processor-executable instructions that, when executed, cause the processor to: 
receive interactive data at the set-top box via the set-top box, the interactive data being, relative to the set- top box, information about display-based interactions with the set-top box, 
receive environmental data via the wireless transceiver, the environmental data being, relative to the set-top box, information about an amenity, the amenity being one of a plurality of amenities at a residential property, the set-top box being co-located at the residential property, 
store set-top box data at the set-top box, the set- top box data including the interactive data and the environmental data, 
maintain the set-top box data at the set-top box, 
render a map view of the residential property at the set-top box, the map view of the residential property based on obtained map data, the map view including an interactive graphical representation of the residential property and the plurality of amenities, 
annotate the interactive graphical representation of the residential property at the set-top box with at least a portion of the set-top box data, and 
send the annotated interactive graphical representation of a residential property to the proximate wireless-enabled interactive device.


Claim 19 - A set-top box comprising: 
a housing securing a signal input, a signal output, a processor, memory, storage, and a wireless transceiver therein; 
a busing architecture communicatively interconnecting the signal input, the signal output, the processor, the memory, the storage, and the wireless transceiver therein; 
the signal input configured to receive a source signal from an external source; 
the signal output configured to forward a fully tuned signal to a display; and 
the memory accessible to the processor, the memory including processor-executable instructions that, when executed, cause the processor to: 
receive interactive data at the set-top box via the set-top box, the interactive data being, relative to the set- top box, information about display-based interactions with the set-top box, 
receive environmental data via the wireless transceiver, the environmental data being, relative to the set-top box, information about an amenity, the amenity being one of a plurality of amenities at a residential property, the set-top box being co-located at the residential property, 
store set-top box data at the set-top box, the set- top box data including the interactive data”,” and the environmental data, 
maintain the set-top box data at the set-top box, 
render a map view of the residential property at the set-top box, the map view of the residential property based on obtained map data, the map view including an interactive graphical representation of the residential property and the plurality of amenities, 
annotate the interactive graphical representation of the residential property at the set-top box with at least a portion of the set-top box data, and 
send at least a portion of the annotated interactive graphical representation of the residential property to a proximate wireless-enabled interactive device.

Claim 20 - A set-top box comprising: 
a housing securing a signal input, a signal output, a processor, memory, storage, and a wireless transceiver therein; 
a busing architecture communicatively interconnecting the signal input, the signal output, the processor, the memory, the storage, and the wireless transceiver therein; 
the signal input configured to receive a source signal from an external source; 
the signal output configured to forward a fully tuned signal to a display; and 
the memory accessible to the processor, the memory including processor-executable instructions that, when executed, cause the processor to: receive interactive data at the set-top box via the set-top box, the interactive data being, relative to the set- top box, information about display-based interactions with the set-top box, 
receive environmental data via the wireless transceiver, the environmental data being, relative to the set-top box, information about an amenity, the amenity being one of a plurality of amenities on a residential property co- located with the set-top box, 
store set-top box data at the set-top box, the set- top box data including the interactive data and the environmental data, 
maintain the set-top box data at the set-top box, 
render a map view of the residential property at the set-top box, the map view of the residential property based on obtained map data, the map view including an interactive graphical representation of the residential property and the plurality of amenities, 
annotate the interactive graphical representation of the residential property at the set-top box with at least a portion of the set-top box data, 
send via the wireless transmitter at the set-top box the annotated interactive graphical representation of the residential property to a proximate wireless-enabled interactive programmable device, and 
receive via the wireless transmitter at the set-top box an interactive instruction relative to the annotated interactive graphical representation of the residential property.

Allowable Subject Matter
Claims 1 – 20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Independent Claims 1, 19 and 20 are considered allowable since when reading the claims in light of the specification, as per MPEP §2111.01 none of the references of record alone or in combination disclose or suggest the combination of limitations specified in independent claim 1, including
“receive interactive data at the set-top box via the set-top box, the interactive data being, relative to the set- top box, information about display-based interactions with the set-top box, 
receive environmental data via the wireless transceiver, the environmental data being, relative to the set-top box, information about an amenity, the amenity being one of a plurality of amenities at a residential property, the set-top box being co-located at the residential property, 
store set-top box data at the set-top box, the set- top box data including the interactive data and the environmental data, 
maintain the set-top box data at the set-top box, 
render a map view of the residential property at the set-top box, the map view of the residential property based on obtained map data, the map view including an interactive graphical representation of the residential property and the plurality of amenities, 
annotate the interactive graphical representation of the residential property at the set-top box with at least a portion of the set-top box data, and 
send the annotated interactive graphical representation of the a residential property to a proximate wireless-enabled interactive device”

The examiner has found that the prior art(s) does not appear to teach or suggest or render obvious the claimed limitation(s) in combination with the specific added limitations as recited in independent claim(s). The prior art of record fail(s) to teach or suggest individually or in combination the independent claims.
The examiner presents that Wilson et al., US Pub. 2007/0192486 A1 (included in the IDS dated 5/11/2021; hereinafter Wilson) teaches a method for interacting with a controllable device (abstract) where the controllable device includes various home devices which state view can be configured using a GUI representation in a house floor plan, (Wilson: Fig. 6 and [0028]).  However, Wilson does not clearly demonstrate annotation of the graphical representation of the residential property. 
To supplement the teachings of Wilson, the examiner presents UM et al., US Pub 2017/0105095 A1 (included in the IDS dated 5/11/2021; hereinafter UM) as teaching representing annotating the map by representing the state of a device on the basis of a color of a graphic object, (UM: Figs. 3 and 12, [0066] and ]0104]). However, the combined teaching of Wilson and UM does not clearly demonstrate the limitations receiving interactive data at the STB via the STB, maintaining the STB at the STB and rendering a map view of the residential property at the STB, as well as, sending the annotated interactive graphical representation of the residential property to the proximate wireless-enabled device.
To supplement the teachings of Wilson and UM, the examiner presents Sundermeyer et al., US Pub. 2017/0185277 A1 (included in the IDS dated 5/11/2021; hereinafter Sundermeyer) as teaching a sensor user interface presented to a user as a Home View via a mobile device, e.g. iPhone, (Abstract, Fig. 49 and [0079]). The Home View displayed on the mobile device includes a floor plan display, system state information and user controls for various devices, e.g. security, cameras, lights, thermostats, etc., (Fig. 49 and [0320]). But Sundermeyer does not disclose sending the annotated interactive graphical representation of the residential property to a proximate wireless-enabled device, as claimed. 
Examiner further submits Beals, US Pub. 2016/0335423 A1 (hereinafter Beals) as teaching allowing a user to perform a home automation function via a television receiver or STB and presenting a floor plan of a structure having a home automation system, (Figs. 1 and 3, Abstract, [0018], and [0042]).  But Beals does not disclose sending the annotated interactive graphical representation of the residential property to a proximate wireless-enabled device, as claimed.
Examiner further submits Flores Guerra, US 2019/0044826 A1 (hereinafter Flores Guerra) as teaching mapping and controlling network-enabled IoT devices via a GUI which can be displayed on a user’s computing device, such as a mobile phone showing the floor plan, (Fig. 1B, Abstract and [0017]).  However, Flores Guerra in combination with Wilson, UM, Sundermeyer and Beals does not cure the deficiencies of the prior art described above.     Therefore, Claim 1 is considered allowable.
Claims 19 and 20 are considered allowable for similar reasons stated above. The dependent claims 2 – 18 are allowed because they further limit independent claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Beals, US Pub. 2016/0335423 A1 teaches allowing a user to perform a home automation function via a television receiver or STB and presenting a floor plan of a structure having a home automation system, (Figs. 1 and 3, Abstract, [0018], and [0042]).

Flores Guerra, US 2019/0044826 A1 teaches mapping and controlling network-enabled IoT devices via a GUI which can be displayed on a user’s computing device, such as a mobile phone showing the floor plan, (Fig. 1B, Abstract and [0017]).

Junghak Kim, Seungchul Kim, Sangtaick Park and Jinwoo Hong, "Home appliances controlling through Smart TV set-top box with screen-mirroring remote controller," 2013 International Conference on ICT Convergence (ICTC), 2013, pp. 1009-1012, doi: 10.1109/ICTC.2013.6675541 discloses home appliance control framework based on Smart TV set-top box (Abstract).

M. Z. Bjelica, I. Papp, N. Teslic and J. Coulon, "Set-top box-based home controller," IEEE International Symposium on Consumer Electronics (ISCE 2010), 2010, pp. 1-6, doi: 10.1109/ISCE.2010.5523704 disclose using merely a remote controller, traditional STB users become able to control lights, appliances and media playback in their homes (Abstract). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cynthia M FOGG whose telephone number is (571)272-2741. The examiner can normally be reached Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571)272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA M FOGG/Examiner, Art Unit 2421